AS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION MAY 9, 2014 REGISTRATION NO. 333-180166 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 PRE-EFFECTIVE AMENDMENT NO. 11 TO FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 MA MANAGED FUTURES FUND, LP (Exact name of registrant as specified in its charter) Delaware (State of Organization) (Primary Standard Industrial Classification Code Number) 90-0793845 (I.R.S. Employer Identification Number) Agents and Corporations, Inc. 4oulevard 1201 Orange Street Suite 600 Suite 600 Palm Beach Gardens, FL33410 Wilmington, DE19801 (561) 623-5310 (302) 575-0877 (Address, including zip code, and telephone number, including area (Name, address, including zip code, and telephone number, including code, of registrant’s principal executive offices) area code, of agent for service) Copy to: Bilal H. Malik Malik Law Group LLC 191 Peachtree Street, Suite 3275 Atlanta, GA 30303 (678) 279-5478 Approximate Date Of Commencement Of Proposed Sale To The Public: As soon as practicable after the effective date of this Registration Statement. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule415 under the Securities Act of 1933 (the “Securities Act”) check the following box.þ If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filero Accelerated filer o Non-accelerated filer o Smaller reporting company þ (Do not check if a smaller reporting company) CALCULATION OF REGISTRATION FEE Title of Each Class of Securities to be Registered Maximum Aggregate Number of Securities to be Offered Proposed Maximum Aggregate Offering† Amount of Registration Fee‡ Class A, Class C, and Class I Limited Partnership Units, no par value per Unit $ $ Total: $ $ † The proposed maximum aggregate offering has been calculated assuming that all Units are sold at the price of $1,000 per Unit. After the initial contribution period, Units will be sold at their present net asset value. ‡ The amount of the registration fee for the Units is calculated in reliance upon Rule 457(o) under the Securities Act and using the proposed maximum aggregate offering as described above. The Registrant hereby amends this Registration Statement on such date or dates as may be necessary to delay its effective date until the Registrant shall file a further amendment which specifically states that this Registration Statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until this Registration Statement shall become effective on such date as the Commission, acting pursuant to said Section8(a), may determine. THE COMMODITY FUTURES TRADING COMMISSION HAS NOT PASSED UPON THE MERITS OF PARTICIPATING IN THIS POOL NOR HAS THE COMMISSION PASSED ON THE ADEQUACY OR ACCURACY OF THIS DISCLOSURE DOCUMENT. PROSPECTUS AND DISCLOSURE DOCUMENT OF MA MANAGED FUTURES FUND, LP $50,000,000.00 CLASS A, CLASS C, AND CLASS I, COLLECTIVELY LIMITED PARTNERSHIP UNITS The Offering MA Managed Futures Fund, LP (the “Fund”), a Delaware limited partnership, is offering three separate classes of limited partnership units (the “Units”), designated ClassA, Class C, and Class I, in an aggregate offering amount of up to $50,000,000.00, collectively for all Classes. Class C is further divided into four series: Series I, Series II, Series III, and Series IV. Each investor will receive a Schedule K-1 reporting their allocable share of partnership tax items each year for income tax purposes. The primary objective of MA Managed Futures Fund, LP is to seek appreciation of its assets over time by implementing its futures trading program as well as by investing in a portfolio of managed futures funds and managed futures accounts which, in turn, invest in a wide array of futures products. The three Classes invest in a single portfolio, and the assets and liabilities of each Class are not segregated from the assets and liabilities of the other Classes. Selling agents selected by MA Capital Management, LLC, the general partner of the Fund, including Newport Coast Securities, Inc. (CRD# 16944), are offering the Units for an initial capital contribution period scheduled to end at 5:00 p.m. in New York, NY on , subject to extension for up to 3months. After the initial offering period, capital contributions will be accepted as of the last day of each month. In each case, Units will be purchased at their current net asset value after deduction of any front-end sales load. The selling agents will use their best efforts to locate investors for the Fund but are not required to meet any predetermined total capital contribution amount. The selling agents will not be paid any front-end sales loads or annual sales fees until the minimum offering amount ($5,000,000) is sold. The offering of the Units will terminate on May 31, 2016. If the total amount registered pursuant to this offering is sold, the proceeds to MA Managed Futures Fund, LP will be as follows: Proceeds to MA Managed Futures Fund, LP* Aggregate Per Unit ($1,000/Unit) If all Units sold are Class I Units If all Units sold are Class A Units If all Units sold are Class C Series I Units If all Units sold are Class C Series II Units If all Units sold are Class C Series III Units If all Units sold are Class C Series IV Units *To be held in escrow at Huntington National Bank during the initial capital contribution period until the minimum capital contributions ($5,000,000) is raised. Thereafter, such proceeds will be turned over to the Fund for trading. During the initial capital contribution period, all Class A, Class C, and Class I Units will be sold at a price of $1,000 per Unit. Thereafter, due to the performance of the Fund, the prices of the Class A, Class C, and Class I Units will fluctuate according to their net asset value. Therefore, any Units sold after the initial capital contribution period will be sold at their current net asset value, which may be higher or lower than $1,000, to be determined at the time of such sale by the Fund’s transfer agent, Mutual Shareholder Services, LLC. Investors will be notified of the current net asset value of the Units prior to their execution of the Fund’s Subscription Agreement and will also be notified of the final Unit price determined as of the month-end closing date of their subscription to the Fund after such determination is made by the Fund’s transfer agent. Investors should note that there are volume discounts for Class A Units; please see please see the “Sales Compensation” subsection under the “Charges” section, below. The General Partner MA Capital Management, LLC, a professional futures trading advisor, serves as the general partner and commodity pool operator of MA Managed Futures Fund, LP (the “General Partner”). The General Partner is registered as a commodity pool operator and commodity trading advisor with the U.S. Commodity Futures Trading Commission. Minimum Investment The minimum initial capital contribution for Class A and Class C Units is $5,000 and the minimum capital contribution for Class I Units is $1,000,000. The minimum additional capital contribution for each Class of Units is $1,000. The Risks These limited partnership Units are speculative securities. You could lose all or substantially all of your investment in the Fund. Before you decide whether to invest, read this entire prospectus carefully and consider “THE RISKS YOU FACE” on page 14. ●
